 1                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CARLOS ARTEAGA,                          Case No. 2:19-cv-07305-ODW (AFM)
12
                         Petitioner,
              v.                              JUDGMENT
13

14   KEN CLARK, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of CARLOS ARTEAGA,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is dismissed without
22   prejudice as duplicative of case no. 2:19-cv-07226-ODW (AFM).
23

24   DATED: February 5, 2020
25

26
                                           ___________________________________
                                                   OTIS D. WRIGHT, II
27                                          UNITED STATES DISTRICT JUDGE
28
